
	
		II
		110th CONGRESS
		1st Session
		S. 2015
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase the economic pressure on terror sponsoring
		  states, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Fully Informed Investment
			 Decision Making Act of 2007.
		2.State sponsor of
			 terrorism definedIn this Act,
			 the term state sponsor of terrorism means any country, the
			 government of which has been determined by the Secretary of State to have
			 repeatedly provided support for acts of international terrorism pursuant
			 to—
			(1)section
			 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2405(j)(1)(A)) (or any successor thereto);
			(2)section 40(d) of
			 the Arms Export Control Act (22 U.S.C. 2780(d)); or
			(3)section 620A(a)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)).
			3.Securities and
			 exchange commission disclosure of business ties to State sponsors of
			 terror
			(a)Requirement for
			 a securities and exchange commission reportNot later than 90
			 days after the date of enactment of this Act and annually thereafter, the
			 Securities and Exchange Commission (in this Act referred to as the
			 Commission) shall prepare and submit to Congress a report on
			 business activities carried out with state sponsors of terrorism.
			(b)ContentThe
			 report required by subsection (a) shall include—
				(1)a list of all
			 persons required to make periodic or other filings pursuant to section 13(a) or
			 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) that
			 disclose in filings with the Commission business activity in or with a country
			 that is a state sponsor of terrorism, or an instrumentality of such a
			 country;
				(2)a description of
			 such business activities carried out by each person referred to in paragraph
			 (1);
				(3)the value of such
			 activities carried out by each person referred to in paragraph (1); and
				(4)a description of
			 the disclosure standard in effect at the time at which the content of the
			 report was collected, if it has changed from the time of the first or most
			 recent report submitted pursuant to subsection (a), and the criteria for
			 persons to register under section 12(g) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78l(g)).
				(c)Publication of
			 disclosure dataThe Commission shall make the report required by
			 this section available on its website in an easily accessible and searchable
			 format, and shall regularly update the information on the website as new
			 information becomes available to the Commission.
			(d)Strengthening
			 securities and exchange commission disclosure requirementNot
			 later than 180 days after the date of enactment of this Act, the Commission
			 shall issue regulations to require disclosure by all persons required to make
			 periodic or other filings pursuant to section 13(a) or 15(d) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) of business activity in an
			 amount equal to more than $20,000,000, either directly or through an affiliate,
			 in or with a country that is a state sponsor of terrorism, or an
			 instrumentality of such country.
			4.Government
			 Accountability Office reports
			(a)Evaluation of
			 Securities and Exchange Commission reportNot later than 90 days
			 after the date of delivery of the report of the Commission under section 3, and
			 annually thereafter, the Comptroller General of the United States shall prepare
			 and submit to Congress a report that evaluates the completeness of the report
			 of the Commission under section 3, to include—
				(1)a list, in
			 classified form, as necessary, of all persons, including foreign persons, that
			 are not included in the report of the Commission under section 3 that are
			 identified by the intelligence community (as that term is defined in section 3
			 of the National Security Act of 1947 (50 U.S.C. 401a)), the Secretary of
			 Commerce, the Secretary of Defense, the Secretary of Energy, the Secretary of
			 State, the Secretary of the Treasury, and other appropriate governmental
			 entities, as carrying out business activities in or with a country that is a
			 state sponsor of terrorism, or an instrumentality of such a country;
				(2)a list of all
			 persons, including foreign persons, that are not included in the report of the
			 Commission under section 3 that are identified by relevant nongovernmental
			 entities as carrying out business activities in or with a country that is a
			 state sponsor of terrorism, or an instrumentality of such a country; and
				(3)a description of
			 such business activities and the value of such activities for all persons
			 identified in paragraphs (1) and (2).
				(b)Investment
			 reportNot later than 120 days after the date of delivery of the
			 report of the Commission under section 3, and annually thereafter, the
			 Comptroller General of the United States shall prepare and submit to Congress,
			 a report—
				(1)that contains the
			 names of persons described in section 3(b)(1) that are included in each of the
			 major investable financial market indices and the holdings of the Federal
			 Thrift Savings Plan of the Federal Retirement Thrift Investment Board (in this
			 subsection referred to as the TSP), including—
					(A)the percentage of
			 each such index and TSP holdings comprised of such persons; and
					(B)the dollar
			 capitalization of each such person;
					(2)that contains, in
			 classified form, as necessary, the names of persons described in paragraphs (1)
			 and (2) of subsection (a) that are included in each of the major investable
			 financial market indices and the holdings of the TSP, including—
					(A)the percentage of
			 each such index and TSP holdings comprised of such persons; and
					(B)the dollar
			 capitalization of each such person; and
					(3)the unclassified
			 portion of which is made available on the website of the Government
			 Accountability Office in an easily accessible and searchable format.
				(c)Government
			 contracting reportNot later than 120 days after the date of
			 delivery of the report of the Commission under section 3, and annually
			 thereafter, the Comptroller General of the United States shall prepare and
			 submit to Congress, a report—
				(1)that contains the
			 names of the persons described in section 3(b)(1), the nature of the activity,
			 and the value of United States Government active contracting for the
			 procurement of goods or services with any such person;
				(2)that contains, in
			 classified form, as necessary, the names of persons described in paragraphs (1)
			 and (2) of subsection (a), the nature of the activity, and the value of United
			 States Government active contracting for the procurement of goods or services
			 with any such person; and
				(3)the unclassified
			 portion of which is made available on the website of the Government
			 Accountability Office in an easily accessible and searchable format.
				5.Sense Of
			 Congress Regarding Encouragement For Foreign Exchanges To Strengthen Disclosure
			 RequirementsIt is the sense
			 of the Congress that the United States Trade Representative, the Chairman of
			 the Commission, the Secretary of State, and other relevant representatives of
			 the United States Government should encourage United States allies to implement
			 disclosure standards that are similar to those required by this Act for the
			 securities exchanges of those countries.
		6.Authorization
			 for certain divestment measures
			(a)Investment
			 Company Act of 1940Section 13 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–13) is amended by adding at the end the following:
				
					(c)Safe harbor for
				changes in investment policies
						(1)In
				generalNotwithstanding any other provision of Federal or State
				law, no person may bring any civil, criminal, or administrative action against
				any registered investment company or person providing services to such
				registered investment company (including its investment adviser), or any
				employee, officer, or director thereof, based solely upon the investment
				company divesting from, or avoiding investing in, securities issued by persons
				that have business ties to a state sponsor of terrorism.
						(2)DefinitionFor
				purposes of this subsection, the term person includes the
				Federal Government and any State or political subdivision of a
				State.
						.
			
